DETAILED ACTION
This communication is responsive to applicant’s response filed February 22, 2022. Applicant’s amendments and arguments have been carefully considered.
Claims 1-12, 14-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 8, the expression “assigned to the upper face -of the base plate” is not clear; line 16, the expression “formed into the insert piece the recess of the insert piece” is not clear; line 21, “the foot” lacks antecedent basis; and line 24, “the inset piece” should read -- the insert piece --.
In claim 8, lines 2-3, “the inserted piece” lacks antecedent basis. It should read --the insert piece--. 
Claims 14-16 and 18 are indefinite because they depend from cancelled base claims 13 and 17.
Other claims are also indefinite because they depend from indefinite base claims.
Claims 14-16 and 18 depending from the cancelled claims cannot be further treated on the merits because the subject matters of claims 14-16 and 18 cannot be determined.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stedman (US 2,424,916) in view of Bednarczyk (US 2016/0230352).
 Stedman discloses a structure having features similar to those recited in the instant claims, including base plate 10 made of a plastic material (3:47-51) and having 
Bednarczyk discloses a structure including base plate 1, rail S, fasteners 14, spring elements 16-17, guide plate components 18-19, and two shaped elements in the form of shoulders formed on the upper surfaces of base plate 1.
In view of Bednarczyk, it would have been obvious to one of ordinary skill in the art to alternatively construct the fastening point of Stedman to include spring elements, 
Regarding instant claims 2-3, consider passage 26 of insert piece 25 of Stedman, wherein the passage is readable as having a non-circular opening cross section of a rectangular shape.
Regarding instant claims 4-6, wherein the abutments of base plate recess 24 and the counter bearings of insert piece 25 of Stedman are considered as being defined by the associated corners of the rectangular/square cross-sectional shapes of the base plate recess and the insert piece.
Regarding instant claims 7-8 and 11, consider insert piece 25 of Stedman, wherein the portion above the conical portion, as shown in Fig. 4 of Stedman, is readable as a heel formed onto the upper face of the insert piece and being configured and arranged with the associated passage of the base plate, as recited in the instant claims. Note that upper elastomeric plastic layers 18, 21 of the structure of Stedman is deformable, such that upon tightening fastener 15 or a heavy railroad car passing over the associated rail, elastomeric plastic layers 18, 21 obviously would be compressed such that the upper surface of insert piece 25 and the upper surface of elastomeric plastic layer 21 would be located on the same plane.
Regarding the heel being configured as a conical heel as recited in instant claim 9, it would have been obvious to one of ordinary skill in the art to selectively construct 
Regarding instant claim 10, consider the structure shown in Fig. 4 of Stedman, wherein the heel portion of the insert piece is readable as being seated in the correspondingly shaped portion (i.e., the edge) of the base plate passage that merges into the top surface (which is the conical portion of the base plate recess).
Regarding instant claim 12, as described above, the insert piece of Stedman is considered to be necessarily made of a hard material suitable for its function. Therefore, it would have been obvious to one of ordinary skill in the art to make the insert piece of Stedman out of a known metal, such as steel, to achieve the expected advantages thereof. 
Response to Applicant’s Arguments:
Applicant’s arguments have been considered but are not persuasive. 
Regarding applicant’s argument that independent claim 1 states the baseplate in entirety made from plastic, note that instant claim 1 does not include this limitation. On the other hand, the task of choosing a known material for its known advantages is merely an obvious matter of design choice through routine engineering without requiring an invention.
Regarding applicant’s argument that the base plate of Stedman does not include a fastening point, a spring element, a clamping element, and at least a shaped element, 
Regarding applicant’s argument that the insert as disclosed is detachably connected to the base plate so the insert can be installed and removed again, the instant claims do not include this limitation. On the other hand, the task of choosing between a permanent connection and a detachable connection is merely an obvious matter of design choice through routine engineering without requiring an invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617




/MARK T LE/           Primary Examiner, Art Unit 3617